EXHIBIT 10.35
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
Exhibit 10.35
1. CONTRACT ID CODE
 
PAGE OF PAGES
1
2
2. AMENDMENT/MODIFICATION NO.
00012
3. EFFECTIVE DATE
09/30/2014
4. REQUISITION/PURCHASE REQ. NO.
0000HCGE-2014-77805
5. PROJECT NO. (If applicable)
 
6. ISSUED BY CODE
8219
7. ADMINISTERED BY (If other than Item 6) CODE
8219
Centers for Disease Control and Prevention
(CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State, and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1
LANSING, MI 48906-2933
(x)
9A. AMENDMENT OF SOLICITATION NO.
 
 
9B. DATED (SEE ITEM 11)
 
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2011-42084
CODE                          026489018
FACILITY CODE
10B. DATED (SEE ITEM 13)
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers   is extended.   is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods: 
(a) By completing Items 8 and 15, and returning  __________  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers.  FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
939ZWUX                                        2642            2014            75-X-0956                                        5664711101 
Increase  $6870812.68
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
(x)
 
A.            THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify Authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
   
B.            THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
x
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR  52.217-6, Option for Increased Quantity
 
 
D. OTHER (Specify type of modification and authority)
 
 
E. IMPORTANT:
Contractor                                                                      
is not,              is required to sign this document and return              
             copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to:
a.Increase and fund [**] doses on CLIN 0004 from [**] doses to [**] doses in the
amount of $6,870,812.68;
b.As a result of this modification, total funding and contract value are
increased by
$6,870,812.68 from $911,345,924.64 to $918,216,737.32.
 
 
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF
SIGNER                                                                                    (Type
or print)
 
 
16A. NAME AND TITLE OF CONTRACTING OFFICER  (Type or print)
Christine N Godfrey
 
15B. CONTRACTOR/OFFEROR
BY  
(Signature of person authorized to sign)
15C. DATE SIGNED
 
16B. UNITED STATES OF AMERICA
BY  /s/ Christine N Godfrey  
(Signature of Contracting Officer)
16C. DATE SIGNED
09/30/2014
NSN
7540-01-152-8070                                                                                                                                                            STANDARD
FORM 30 (REV. 10-83)
PREVIOUS EDITION
UNUSABLE                                                                                              30-105                                                          Prescribed
by GSA
FAR (48 CFR) 53.243




--------------------------------------------------------------------------------



Option 3 for Additional Items:
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
EXTENDED PRICE
   
0004
 
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with the delivery schedule in the contract
[**] Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
939ZWUX 2642-2014  75-X-0956
5664711101  $6,870,812.68
                 